Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-6-2005

Williams v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1275




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Williams v. Comm Social Security" (2005). 2005 Decisions. Paper 158.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/158


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                                      No. 05-1275


                                  MARY WILLIAMS,

                                                   Appellant

                                            v.

                     COMMISSIONER OF SOCIAL SECURITY



                      Appeal from the United States District Court
                             for the District of New Jersey
                         (D.C. Civil Action No. 03-cv-05015)
                       District Judge: Honorable Jose L. Linares


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 15, 2005

                     Before: BARRY, and AMBRO, Circuit Judges
                              POLLAK*, District Judge

                              (Filed : December 6, 2005)




                                       OPINION




      *Honorable Louis H. Pollak, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
AMBRO, Circuit Judge

       Mary Williams appeals from an order of the United States District Court for the

District of New Jersey that affirmed the decision of the Commissioner of

Social Security (“Commissioner”) denying Williams’ application for disabled widow’s

benefits under Title II of the Social Security Act (the “Act”). For the reasons that follow,

we conclude that the Administrative Law Judge (“ALJ”) sufficiently explained the bases

for his decision 1 to allow for meaningful judicial review, and his decision finding that

Williams was not disabled within the meaning of the Act is supported by substantial

evidence. We therefore affirm the order of the District Court.

                                              I.

       Because we write for the parties, we only briefly recite the facts giving rise to this

appeal. Williams, who previously worked as an injection mold machine operator and

food preparer, applied for disabled widow’s benefits in April 1995, alleging that she

became disabled on December 31, 1988. Her claim was denied. Williams then requested

review by an ALJ and a hearing was held on February 20, 2002. Williams did not appear

at the hearing, nor was any testimony offered on her behalf. She was represented by

counsel, who offered the results of a stress test and x-rays into evidence. The ALJ issued

his decision on March 7, 2002, finding that Williams had a “severe” impairment



  1
   The ALJ’s decision became the final decision of the Commissioner under 20 C.F.R.
§ 404.984.

                                              2
involving hypertension and arthritis, but that she did not sustain her burden of showing

that these impairments were of listing severity, for purposes of 20 C.F.R. § 404.1520(d),

and that they precluded her from performing her past relevant work as a food preparer.

Therefore, the ALJ concluded that Williams was not disabled within the meaning of the

Act and denied her benefits. The Appeals Council found no grounds for review and the

District Court affirmed the denial of benefits. Williams now appeals.

                                             II.

       The District Court had jurisdiction over this case pursuant to 42 U.S.C. § 405(g).

We have appellate jurisdiction under 28 U.S.C. § 1291. Our standard of review is limited

solely to determining whether there is substantial evidence in the record to support the

Commissioner’s decision. See 42 U.S.C. § 405(g); Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). Substantial evidence has been defined as “such relevant evidence as a

reasonable mind might accept as adequate.” Id. at 427 (internal citation

and quotation marks omitted). “It is less than a preponderance of the evidence but more

than a mere scintilla.” Jesurum v. Sec’y of U.S. Dep’t of Health & Human Servs., 48 F.3d

114, 117 (3d Cir. 1995).

                                            III.

       In order to qualify as disabled, and thus be entitled to benefits, a claimant must

demonstrate that “there is some medically determinable basis for an impairment that

prevents him from engaging in any substantial gainful activity for a statutory twelve-



                                              3
month period.” Plummer, 186 F.3d at 427 (internal citation and quotation marks

omitted). A claimant is deemed unable to engage in any substantial gainful activity “only

if his physical or mental impairment or impairments are of such severity that he is not

only unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. § 423(d)(2)(A).

       In reviewing claims for disability benefits, an ALJ performs a five-step analysis

to determine whether a claimant is disabled. 20 C.F.R. § 404.1520. At issue in this

case are the third and fourth steps. 2 In step three, the ALJ compares the medical

evidence the claimant has offered to demonstrate her impairment to a list of impairments

that are presumed severe enough to preclude the claimant from engaging in substantial

gainful work. 20 C.F.R. § 404.1520(d). If a claimant’s impairment is not one of those

listed or an equivalent, the ALJ then determines whether the claimant, despite her

impairment, has the residual functional capacity to perform her past relevant work. 20

C.F.R. § 404.1520(e). The claimant bears the burden of proof at each of these steps in the

sequential evaluation process. Plummer, 186 F.3d at 428.

                                            IV.

       On appeal, Williams argues that the ALJ erred by not explaining the reasons for



  2
    Step one asks whether the claimant is currently engaged in substantial gainful activity.
If not, then the ALJ moves on to step two and must determine whether the claimant has a
“severe impairment.” 20 C.F.R. § 404.1520.

                                             4
his decisions at steps three and four. She asserts that the ALJ erred at step three by

finding that her impairment, while severe, was not one of the specifically listed

impairments or an equivalent without mentioning or comparing any of those listed

impairments to hers. She also contends that the ALJ erred at step four by not explaining

how he came to his residual functional capacity determination and by not comparing this

capacity to her past relevant work.

       We require that the ALJ set forth the reasons for his decision. Cotter v. Harris,

642 F.2d 700, 704-05 (3d Cir. 1981). An ALJ’s mere conclusory statement that a

claimant’s impairment does not meet or equal one of the specifically listed impairments is

insufficient because it is “beyond meaningful judicial review.” Burnett v. Comm’r of Soc.

Sec., 220 F.3d 112, 119 (3d Cir. 2000). Moreover, when confronted with contradictory

evidence, the ALJ must explain his reasons for accepting certain evidence and rejecting or

discounting other evidence. Id. at 121.

       Williams relies heavily on our decisions in Cotter and Burnett in support of her

argument that the ALJ erred in not fully explaining his reasoning. Her reliance is

misplaced. In Cotter, there was conflicting medical evidence and testimony concerning

the severity of the claimant’s heart condition. 642 F.2d at 707. We held that the ALJ

erred by accepting the medical evidence and testimony that opposed the claimant’s

position without explaining his reasoning for rejecting the equally probative medical

evidence and testimony supporting the claimant, which included two physicians’



                                              5
recommendations that the claimant not return to his past relevant work. Id.

       Likewise, in Burnett the ALJ found the claimant, suffering from knee and back

problems, to have a “severe musculoskeletal impairment,” but cursorily determined at

step three that the impairment did not meet or equal the criteria of a specifically listed

impairment. 220 F.3d at 119. The ALJ also determined that the claimant had the residual

functional capacity to perform her past relevant work, disregarding without explanation

not only the testimony of the claimant, her husband, and her neighbor, but also objective

medical diagnoses and reports, including one finding the claimant to be “permanently and

totally disabled.” Id. at 121-22. We vacated and remanded, concluding that the ALJ

erred in not explaining why the claimant’s severe musculoskeletal impairment did not

meet or equal one of the listed impairments (which includes “musculoskeletal

impairments”) and in not explaining or even acknowledging the medical and testimonial

evidence that supported the claimant’s position that she did not have the residual

functional capacity to perform her past relevant work. Id. at 120-22.

       In this case, there is no conflict in the evidence that would require the ALJ to

explain why he was accepting certain evidence and rejecting other evidence. Williams

simply failed to present sufficient evidence, medical or testimonial, to meet her burden of

showing that her hypertension and arthritis were of listing severity, and that she did not

have the residual functional capacity to perform her past work as a food preparer. As the

ALJ noted in his decision, Williams did not offer any testimony on her behalf. The



                                              6
medical evidence she offered was insubstantial and did not support her contention that

she was disabled. Unlike the claimants in Cotter and Burnett, no doctor diagnosed

Williams as disabled or recommended that she not return to her past work. Her x-rays

revealed “mild arthritic changes,” and her stress test showed no coronary ischemia or

abnormality, which would be an impairment of listing severity. After the stress test,

Williams’ blood pressure returned to a normal level, indicating she had the residual

functional capacity to perform light work. In fact, the specialist Williams consulted

merely referred her back to her primary care physician with a recommendation that she

increase her anti-hypertensive medication. All of this was thoroughly detailed in the

ALJ’s decision, thus allowing for meaningful judicial review.

       While the ALJ failed to identify the specific listings at step three, the claimant

had the burden of presenting sufficient evidence that her medical problems were of listing

severity. The burden imposed on a claimant at step three is a far more exacting standard

than step two’s threshold (used to prevent frivolous claims), which requires that a

claimant show that she suffers from a “severe” impairment. See McCrea v. Comm’r of

Soc. Sec., 370 F.3d 357, 360-61 (3d Cir. 2004). Williams’ evidence, while sufficient to

satisfy step two, was insufficient to satisfy her burden of showing that her impairments

were of listing severity. The ALJ explained this after thoroughly evaluating her evidence,

stating that the record “does not disclose medical findings which meet or equal in severity

the clinical criteria of any impairment listed.” Thus, the ALJ’s explanation for finding



                                              7
that Williams did not satisfy the third step is not so insufficient as to be beyond

meaningful judicial review, and his decision is supported by the substantial evidence he

notes in his opinion.

       At step four, the ALJ found that, based on the scant medical evidence, Williams

had failed to demonstrate that she could not perform her past relevant work. Contrary to

Williams’ argument, the ALJ satisfactorily explained his reasoning for determining her

residual functional capacity and sufficiently compared this capacity to the demands of her

past relevant work. The ALJ specifically rejected Williams’ assertion that the results of

her stress test showed that her residual functional capacity was limited to sedentary work,

noting that her doctor found no abnormality and her blood pressure returned to baseline

levels after discontinuing the test. Thus, the ALJ concluded that Williams had the

residual functional capacity to perform “light work,” which includes work that

occasionally requires lifting and carrying twenty pounds, frequently requires lifting and

carrying ten pounds, and “a good deal of walking or standing.” See 20 C.F.R.

§ 404.1567(b). The ALJ then made findings related to the physical demands of Williams’

past relevant work, noting that her past work as a food preparer “required [her] to sit,

stand and walk for only four hours a day and she was not lifting or carrying more than ten

pounds.” The ALJ then compared these physical demands to Williams’ residual

functional capacity, concluding that, because she could perform light work, she could

return to her past relevant work as a food preparer. We therefore conclude that the ALJ



                                              8
sufficiently explained his reasoning to allow for meaningful judicial review. Moreover,

his determination is supported by substantial evidence.

                                      *   *   *   *   *

       Accordingly, because the ALJ sufficiently explained his reasoning for his

decisions at steps three and four, and his decisions are supported by substantial evidence,

we affirm the order of the District Court.




                                              9